Citation Nr: 0516874	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-03 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1967 to 
June 1969.  This appeal comes properly before the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

In a statement received by the RO in October 2003, the 
veteran asserted a claim of entitlement to service connection 
for vertigo, and a claim for entitlement to an increased 
rating for his service-connected diabetes.  These issues were 
referred to the RO for appropriate action in an August 2004 
Board remand.  These issues have still not been developed for 
appellate review and therefore, are referred to the RO for 
appropriate disposition.


FINDING OF FACT

The medical evidence of record does not show a current 
bilateral hearing loss that is related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in June 2002, April 2003, and August 2004 that 
VA would obtain all service personnel and service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disability, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file.  A thorough 
search has been conducted for VA treatment records regarding 
the veteran's claimed hearing loss.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case, and 
two supplemental statements of the case what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received.  Thus, VA's duty to assist has 
been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, in the case of 
sensorineural hearing loss, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran served on active duty from June 1967 to June 
1969.  Service medical records show that an audiological 
examination conducted at service entrance showed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
N/A
10
LEFT
10
10
10
N/A
15

The veteran claims that he has a current bilateral hearing 
disability that is the result of noise exposure from his 
truck being hit "with [an] RPG round that didn't explode" 
while he was in the service in Vietnam.  Evidence associated 
with the claims file confirms that the veteran served in 
Vietnam, and in March 1968 was struck on the head with a 
mortar round.  However, the examination revealed "negative 
damage."  Upon separation from service, the veteran reported 
no hearing difficulty, and his hearing was noted at 15/15 in 
both ears upon whispered voice testing.

Hearing disability, for purposes of VA compensation, is 
specifically defined as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

Private medical records from July 2003 show that the veteran 
reported that he had worn hearing aids in approximately 1991, 
but that he lost them and had not worn any since.  The 
veteran indicated that he "wonders if his hearing loss was 
noise induced from his tour of duty."  Physical examination 
of his tympanic membranes and external auditory canals 
revealed that he had "monometric membrane and some 
myringealsclerosis on the right, otherwise clear."  The left 
was also clear.  An audiogram was performed and revealed "a 
mild steeply sloping to severe sensorineural hearing loss 
bilaterally with asymmetry in the left ear noted in the low 
frequency at 250 and 500 Hz."  The audiogram was otherwise 
uninterpreted for VA purposes.  The veteran's tympanograms 
were normal bilaterally.  His acoustic reflexes were noted as 
consistent with hearing loss, and a diagnosis of hearing loss 
was assigned.

In this case, the service medical records do not show hearing 
loss at any time during the veteran's active service.  The 
earliest medical evidence associated with the claims file 
regarding hearing loss appears in 2003.  Although hearing 
loss is not shown in service or at separation there from, 
service connection can be established for hearing loss if 
medical evidence shows that it is actually due to incidents 
of service.  38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

However, in order to prevail on the merits of a claim for 
service connection on a direct basis, three elements must be 
present:  (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of an injury or 
disease; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In this case, there is no evidence of hearing loss in the 
veteran's service medical records, and the private medical 
records, though offering a diagnosis of a current hearing 
disability, do not offer a nexus opinion indicating that the 
veteran's current hearing loss is related to his time in 
service.  Consequently, service connection for bilateral 
hearing loss is not warranted. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, the preponderance of 
the evidence is against the veteran's claim, and the doctrine 
is not for application.  Id.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


